DETAILED ACTION
1.          Claims 21-26, 28-34, and 36 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/10/2020, the Office acknowledges the current status of the claims: claims 21, 28, 29, and 36 have been amended, claims 1-20, 27, and 35 have been canceled, and no new matter appears to be added.

Response to Arguments
3.           Applicant’s arguments with respect to claims 21-26 and 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application, Claim 21:
A wireless communication terminal, the terminal comprising:
a transceiver; and
a processor,
wherein the processor is configured to:
generate a frame including a first signal field and a second signal field, and
transmit, through the transceiver, the generated frame,
wherein the first signal field includes a bandwidth field indicating a total bandwidth in which the frame is transmitted,
wherein the second signal field includes a resource allocation field indicating information of one or more resource units in a frequency band through which the frame is transmitted and 
one or more user fields indicating information of one or more terminals allocated to each resource unit constituting the frequency band, and
wherein the user fields sequentially indicate information of the terminals allocated to each resource unit constituting the frequency band, and
wherein the first signal field includes a predetermined field indicating whether the frame is a multi-user frame using multiple 

A wireless communication terminal, the terminal comprising: 
a transceiver;  and 
a processor, 
wherein the processor is configured to: generate a frame including a first signal field and a second signal field, 
wherein the first signal field includes a bandwidth field indicating total bandwidth 
information in which the frame is transmitted, and the second signal field 
includes a resource allocation field indicating arrangement information of 
resource unit(s) in a frequency band through which the frame is transmitted, 
and transmit, by the transceiver, the generated frame, 
wherein when the frame is a multi-user frame using multiple input multiple output (MIMO) without applying orthogonal frequency division multiple access (OFDMA), the second signal field does not include the resource allocation field.

Claim 5:
The wireless communication terminal of claim 3, wherein the user field(s) sequentially indicates information of wireless communication terminal(s) allocated to at least one of the resource unit(s) constituting the frequency band.


Claims 22-26 and 28 of the Application are transparently found in claims 2-4 and 6-9 of the Patent.
Claims 29-34 and 36 of the Application are transparently found in claims 10-18 of the Patent.

Claim Rejections - 35 USC § 103
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.         Claims are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 20160150514 A1 to Kwon et al. (hereinafter “Kwon”) in view of United States Patent Application Publication 2016/0330300 A1 to Josiam et al. (hereinafter “Josiam”).
            Regarding Claim 21, Kwon discloses a wireless communication terminal (Kwon: Figure 1), the terminal comprising:
     a transceiver (Kwon: Figure 1 with [0039-0041] – element 20); and
     a processor (Kwon: Figure 1 with [0039-0041] – element 10),
     wherein the processor is configured to:
          generate a frame including a first signal field and a second signal field (Kwon: Figure 8 with [0077-0079] and [0088] – corresponds to a bandwidth indicator of an HE-SIG-A; see also [0097] – in the PPDU, receiving a resource allocation structure indicator in an HE-SIG-B), 
transmit, through the transceiver, the generated frame (Kwon: Figure 7 illustrates the transmission of the generated frame),
          wherein the first signal field includes a bandwidth field indicating a total bandwidth in which the frame is transmitted (Kwon: Figure 8 with [0077-0079] and [0088] – corresponds to a bandwidth indicator of an HE-SIG-A), 
          wherein the second signal field includes a resource allocation field indicating information of one or more resource units in a frequency band through which the frame is transmitted (Kwon: [0097] – in the PPDU, receiving a resource allocation structure indicator in an HE-SIG-B) and one or more user fields indicating information of one or more terminals allocated to each resource unit constituting the frequency band (Kwon: [0102] – corresponds to spatial stream information for each user/station, suggesting a STA/group identifier is utilized, wherein further information includes time and frequency resource allocation information), and
         wherein the user fields sequentially indicate information of the terminals allocated to each resource unit constituting the frequency band (Kwon: [0102] – corresponds to spatial stream information for each user/station, suggesting a STA/group identifier is utilized, wherein further information includes time and frequency resource allocation information).
           Kwon does not expressly disclose wherein the first signal field includes a predetermined field indicating whether the frame is a multi-user frame using multiple input multiple output (MIMO) applied full bandwidth transmission.
            However, Josiam discloses a first signal field includes a predetermined field indicating whether the frame is a multi-user frame using multiple input multiple output When users are scheduled using MU-MIMO over the entire bandwidth, the user specific information portion 1015 is common in all 20 MHz segments 1005 and is duplicated for each segment 1005.  The STAs scheduled in such an MU-MIMO allocation can derive the information from the RI J arrangement index and SU/MU bit indicator in the HE-SIG-A. In another example, the STAs can derive this information from a 2 bit SU/MU indicator where a particular 2 bit index indicates MU-MIMO over the entire bandwidth.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of the indication of a MU-MIMO of Josiam to indicate a full bandwidth application for the reasons of effectively identifying a particular bandwidth.	
            Regarding Claim 22, the combination of Kwon and Josiam discloses the wireless communication terminal of claim 21, wherein Kwon further discloses the information of one or more resource units includes information on each size of the resource units and an arrangement of the resource units in the frequency band (Kwon: [0097] – in the PPDU, receiving a resource allocation structure indicator, including size, in an HE-SIG-B).
             Regarding Claim 23, the combination of Kwon and Josiam discloses the wireless communication terminal of claim 21, wherein Kwon further discloses the user field includes identifier information of a terminal allocated to one of the resource units and number of streams information (Kwon: [0102] – corresponds to spatial stream information for each user/station, suggesting a STA/group identifier is utilized).        

             Claims 29-31, directed to a method embodiment, recite similar features as claims 21-23, respectively, and are therefore rejected upon the same grounds as claims 21-23. Please see above rejections of claims 21-23.             

8.         Claims 24-26 and 32-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Josiam, and further in view of United States Patent Application Publication 2016/0073387 A1 to Yang et al. (hereinafter “Yang”).
            Regarding Claim 24, the combination of Kwon and Josiam discloses the wireless communication terminal of claim 21, but does not expressly disclose wherein when the frequency band is divided into a plurality of subbands, the frequency band is constituted by a combination of at least one of a first resource unit having a basic size, a second resource unit having a size based on twice the size of the first resource unit, and a third resource unit having a size based on four times the size of the first resource unit.
            However, Yang discloses when the frequency band is divided into a plurality of subbands (Yang: [0095] – a channel is divided into K resource units (RU). Each RU 816 may occupy a predetermined number of time slots (or a time period) and respective N tones (subcarriers)), the frequency band includes a combination of at least one of a first resource unit having a basic size (Yang: [0095] – corresponds to N = 26), a second resource unit having a size based on twice the basic size (Yang: [0095] – N = 52), and a third resource unit having a size based on four times the basic size (Yang: [0095] – N = 106).

            Regarding Claim 25, the combination of Kwon, Josiam, and Yang discloses the wireless communication terminal of claim 24, wherein Yang further discloses the basic size based on a value obtained by dividing a bandwidth of the frequency band into 9 (Yang: [0098] – the channel may include 9 resource units of 26 tones).
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the resource units as described by Yang, since the claimed invention and prior art are of similar endeavor, particular to allocating bandwidth in a communication network. This benefits the device by providing a greater number of sub-bands for improved wireless performance.
            Regarding Claim 26, the combination of Kwon, Josiam, and Yang discloses the wireless communication terminal of claim 24, wherein Yang further discloses the first resource unit comprises 26 subcarriers, the second resource unit comprises 52 subcarriers, and the third resource unit comprises 106 subcarriers (Yang: as previously disclosed above with respect to claim 24).
             It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the resource units as described by Yang, since the claimed invention and prior art are of similar endeavor, particular to allocating 
            Claims 32-34, dependent upon claim 29, are substantial duplicates to claims 24-26 and are therefore rejected upon the same grounds as claims 24-26. Please see above rejections of claims 24-26.

Allowable Subject Matter
9.         Claims 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0124745 A1 to Tandra et al. at [0048];
US PGPub 2015/0163028 A1 to Tandra et al. at claims 9, 15, 30, 45, and 60;
US PGPub 2016/0285526 A1 to Hedayat at claims 11 and 17.

12.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 17, 2021